Citation Nr: 0522774	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinnitus prior to June 10, 1999.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

(The issues of whether there was clear and unmistakable error 
in a July 9, 1986 Board of Veterans' Appeals (Board) decision 
which denied restoration of service connection for bilateral 
hearing loss, and denied entitlement to service connection 
for tinnitus, are the subject of a separate decision of the 
Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran's claims were remanded by 
the Board in May 2001 in order that the RO could issue a 
statement of the case with respect to these issues.  The May 
2001 remand also included an issue of entitlement to a rating 
in excess of 10 percent for tinnitus.  In June 2001, the 
veteran stated that he wished to withdraw his claim for a 
rating in excess of 10 percent for tinnitus.  This issue was 
not included in the January 2003 statement of the case and is 
not currently in appellate status before the Board.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board of Veterans' Appeals 
(Board), as directed by the Secretary, imposed a temporary 
stay on the adjudication of (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87 Diagnostic Code 
6260.  
 
Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to an increased rating for 
tinnitus prior to June 10, 1999, until such time as either 
the April 28, 2005, memorandum is rescinded, or the VA Office 
of General Counsel provides advice and instructions to the 
Board upon resolution of ongoing litigation on this matter.  
Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  
 
When the stay is lifted, the issue of entitlement to an 
increased (compensable) rating for tinnitus, prior to June 
10, 1999, will be promptly adjudicated.

In June 2004, the Board remanded the veteran's claims for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims were remanded by the Board in June 2004 
in order for the RO to provide the veteran proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The record does not indicate that 
the veteran has yet been provided the required VCAA notice.  
The RO must provide the veteran proper VCAA notice with 
respect to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record indicates that the veteran's claims files were 
recently lost.  Currently, the veteran's claims files appear 
to have been reconstructed up to April 2001, with the 
exception of copies of Board and Court decisions dated in 
2003, 2004 and 2005.  An attempt to reconstruct the 
veteran's claims file for any missing documents for the 
period subsequent to 2001, up to the present time, is 
essential to the adjudication of the issues on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must provide VCAA notice for 
all issues on appeal in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  This should include 
informing the appellant of the 
information and evidence necessary to 
substantiate each claim; which evidence 
will be retrieved by VA; which evidence, 
if any, he is expected to obtain and 
submit; and that he should provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
claimed disabilities since March 1995.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained, and 
associate them with the claims folder.

3.  The veteran's claims files should be 
reconstructed, to the extent possible, 
for any missing documents for the period 
from April 2001 to the present.  This 
should include contacting the veteran and 
asking him to submit copies of any 
records in his possession, such as copies 
of any letters he has sent to VA, copies 
of any medical evidence he has from this 
time period, and copies of any documents 
he received from VA, dated from April 
2001.  This should also include 
contacting the local representative for 
any copies stored with the local 
representative, and copies of all 
documents at the RO which may be 
regenerated, to include letters, rating 
actions, statements of the case and 
supplemental statements of the case.  

4.  When the above actions have been 
accomplished, and if additional evidence 
is received, the RO must readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


